                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 DUSTIN RIGGIO, individually, and in                                     PLAINTIFF
 his representative capacity as
 Administrator of the Estate of Kim
 Mills, deceased, and on behalf of all
 wrongful death beneficiaries of Kim
 Mills, deceased

 v.                                               CAUSE NO. 1:18CV218-LG-RHW

 ISREAL PRUNEDA; SMC
 TRANSPORT LLC; WERNER                                                DEFENDANTS
 ENTERPRISES, INC.; and
 JOHN DOES 1-5

        ORDER DENYING PLAINTIFF’S FIRST MOTION IN LIMINE

      BEFORE THE COURT is the [233] First Motion in Limine filed by Plaintiff

Dustin Riggio, seeking to exclude police officer Chris Wagner’s testimony

concerning the speed of Defendant Isreal Pruneda’s tractor-trailer at the time it was

rear-ended by Kim Mills’ vehicle. Riggio contends that Officer Wagner did not see

Mills’ vehicle long enough to form a valid opinion about its speed, and therefore any

such testimony would be inadmissible speculation. The Motion has been fully

briefed. After due consideration of the submissions and the relevant law, it is the

Court’s opinion that Officer Wagner should be allowed to testify about his

observations.

      “Mississippi case law has recognized that a lay person is competent to offer

an opinion as to the rate of speed of a moving car. However, such testimony must

pertain to the speed of the offending vehicle at the time, or just prior to the
collision.” Moore v. State, 816 So. 2d 1022, 1028 (Miss. Ct. App. 2002) (internal

citations omitted). Officer Wagner saw Mills’ vehicle only momentarily, but he had

been at the side of the highway for approximately fifteen minutes, during which

time he was generally observing the speed of traffic. (Wagner Dep. 27, ECF No.

179-3.) He should be allowed to give his opinion that compared to Pruneda’s speed,

Mills’ vehicle was traveling “closer to the speed limit – 70.” (Id. at 34-35.) See

Heflin v. Merrill, 154 So. 3d 857, 863 (Miss. 2014). The jury may give Officer

Wagner’s testimony the weight they find appropriate after considering his

opportunity to observe the speed of Mills’ vehicle.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [233] First

Motion in Limine filed by Plaintiff Dustin Riggio is DENIED.

         SO ORDERED AND ADJUDGED this the 12th day of December, 2019.

                                                s/   Louis Guirola, Jr.
                                                     LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
